Title: Thomas Jefferson to John Vaughan, 24 April 1820
From: Jefferson, Thomas
To: Vaughan, John


					
						Dear Sir
						
							Monticello
							Apr. 24. 20.
						
					
					I recieved yesterday your favor of the 16th with the seal safe. I would indeed much rather have recieved it from the hands of mr Correa. if he is still with you, pray tell him so, and further that my journey to Bedford is postponed indefinitely and that therefore I shall be happy to recieve him at his own convenience. you ask an explanation of our seal. the engraving in the field is a Minerva, inventress and protectress of the arts, enrobed in her Peplum, with an olive branch in one hand and a cornucopia in the other, emblems of peace, plenty & true wisdom. our loving sister Wm & Mary complains that we have pilfered her device; her seal being the temple of  Minerva. we say no. she chose the temple, we the Goddess: she the shell, we the kernel. the votaries of the temple will go there, those of the goddess here. if we had meant to encroach on her device, our Exergue would have been ‘Utrum horum?’ but meaning humbly to take what she had left us, our exergue only indicates the particular one of the two institutions whose acts it attests.
					Our Bursar, lately from Richmond, informs me the 750.D. for Dr Cooper were remitted you from thence. I have desired mr Gibson, as soon as he shall have sold some produce of mine in his hands to remit you 650.D. and to notify me of it that I may write my letters. 444.D. are intended for mr Appleton, our Consul at Leghorn, and the balance 206.D. for mr Joshua Dodge our Consul at Marseilles, successor to Cathalan. the price of produce is too low this year to spare any to the bookshops of Paris. still I suppose Paris is the depot most convenient for Marseilles & Leghorn, and mr Girard’s bill if obtainable with his convenience, the surest reliance. as a protested bill would oblige me to live a year without wine to drink his health and yours as in duty bound. I am as ever affectionately yours.
					
						
							Th: Jefferson
						
					
				